1                                                             The Honorable Marsha J. Pechman

2

3

4

5

6

7                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
8                                       AT SEATTLE

9    JAMES TRILLER,                                       )
                                                          )
10
                                            Plaintiffs,   )   No. 18-cv-1647-MJP
                                                          )
11
                     vs.                                  )
12                                                        )   STIPULATION AND
     KING COUNTY, JOHN URQUHART,                          )   ORDER OF DISMISSAL
13                                                        )
                                         Defendants.      )
14                                                        )
                                                          )
15                                                        )

16                                     A.     STIPULATION
17
            IT IS HEREBY STIPULATED between the plaintiffs and all defendants, parties to
18
     the above-entitled action that the same be dismissed without costs and attorney’s fees to
19
     either party.
20
                     DATED this 17th day of July, 2019.
21

22

23

                                                                    Daniel T. Satterberg, Prosecuting Attorney
                                                                    CIVIL DIVISION, Litigation Section
                                                                    900 King County Administration Building
     STIPULATION AND ORDER OF DISMISSAL - 1                         500 Fourth Avenue
                                                                    Seattle, Washington 98104
                                                                    (206) 296-0430 Fax (206) 296-8819
1

2                                              DANIEL T. SATTERBERG
                                               King County Prosecuting Attorney
3

4

5                                              By: s/Allyson Zerba________________
     s/ Noah Davis_________________            ALLYSON K. ZERBA, WSBA #29369
6    NOAH DAVIS, WSBA #30939                   Senior Deputy Prosecuting Attorney
     Attorney for Plaintiff                    Attorney for Defendants
7

8
                                          B.     ORDER
9
            THIS MATTER having come on regularly for hearing upon the foregoing
10
     stipulation of the parties hereto, and the court being fully advised in the premises, now,
11

12   therefore, it is hereby,

13          ORDERED, ADJUDGED and DECREED that the above-entitled matter be and

14   the same is hereby DISMISSED without costs or attorney’s fees.

15                   DONE IN OPEN COURT this 18th day of July, 2019.

16

17

18
                                                     A
                                                     Marsha J. Pechman
                                                     United States District Judge
19

20   Presented by:

21   DANIEL T. SATTERBERG
     King County Prosecuting Attorney
22

23
     By: s/Allyson Zerba_______________
                                                                  Daniel T. Satterberg, Prosecuting Attorney
                                                                  CIVIL DIVISION, Litigation Section
                                                                  900 King County Administration Building
     STIPULATION AND ORDER OF DISMISSAL - 2                       500 Fourth Avenue
                                                                  Seattle, Washington 98104
                                                                  (206) 296-0430 Fax (206) 296-8819
1    ALLYSON K. ZERBA, WSBA #29369
     Senior Deputy Prosecuting Attorney
2    Attorney for Defendant
     Copy received; approved as to form;
3    Notice of presentation waived:
4

5

6    s/ Noah Davis________________
     NOAH DAVIS, WSBA #30939
7    Attorney for Plaintiff

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

                                              Daniel T. Satterberg, Prosecuting Attorney
                                              CIVIL DIVISION, Litigation Section
                                              900 King County Administration Building
     STIPULATION AND ORDER OF DISMISSAL - 3   500 Fourth Avenue
                                              Seattle, Washington 98104
                                              (206) 296-0430 Fax (206) 296-8819
